DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

    REHABILITATION CENTER AT HOLLYWOOD HILLS, LLC and
             LARKIN COMMUNITY HOSPITAL, INC.,
                        Appellants,

                                     v.

MARGARITA NAVARRO, as Personal Representative of the ESTATE OF
 MIGUEL ANTONIO FRANCO, deceased, MARGARITA NAVARRO, as
   Personal Representative of the ESTATE OF CECILIA FRANCO,
   deceased, HOLLYWOOD PROPERTY INVESTMENTS, LLC and
              FLORIDA POWER & LIGHT COMPANY,
                             Appellees.

                               No. 4D19-1379

                          [November 21, 2019]

  Appeal of nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Patti Englander Henning, Judge; L.T.
Case Nos. CACE 18-090000 (26) and CACE 17-017661.

  Julie W. Allison of Julie W. Allison, P.A., Hollywood, and Dorothy F.
Easley of Easley Appellate Practice PLLC, Miami, for appellants.

    Curtis B. Miner and Thomas A. Kroeger of Colson Hicks Edison P.A.,
Coral Gables, for appellees Margarita Navarro, as Personal Representative
of the Estate of Miguel Antonio Franco, deceased, and Margarita Navarro,
as Personal Representative of the Estate of Cecilia Franco, deceased.

PER CURIAM.

   Affirmed.

LEVINE, C.J., TAYLOR and MAY, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.